Citation Nr: 1746347	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  09-08 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for muscle pain, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

2.  Entitlement to service connection for irritable bowel syndrome (IBS), to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

3.  Entitlement to service connection for idiopathic hypersomnia syndrome, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

4.  Entitlement to service connection for chronic fatigue syndrome (CFS), to include as a qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Darryl Hunt, Attorney


ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from November 1989 to February 1992, with service in Southwest Asia from January to March 1991. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama (RO).  

The issue of entitlement to service connection for chronic fatigue syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran has fibromyalgia, claimed as muscle pain, which is presumptively due to her Persian Gulf War service.

2.  The Veteran has a functional gastrointestinal disorder, namely IBS, which is presumptively due to her Persian Gulf War service.

3.  The Veteran's idiopathic hypersomnolence is a qualifying chronic disability manifest to a degree of 10 percent or more associated with her Persian Gulf War service.



CONCLUSIONS OF LAW

1.  Fibromyalgia was incurred in active duty service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).

2.  IBS was incurred in active duty service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).

3.  Idiopathic hypersomnolence was incurred in active duty service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Because the Board is granting the Veteran's claims for entitlement to service connection herein, any error committed with respect to either the duty to notify or the duty to assist is harmless and will not be further discussed.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may be awarded on a presumptive basis to a Persian Gulf veteran who (1) exhibits objective indications; (2) of a chronic disability such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10% or more not later than December 31, 2016; and (4) such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  Gutierrez v. Principi, 19 Vet. App. 1, 7 (2004); 38 U.S.C. § 1117 (West 2014); 38 C.F.R. § 3.317 (2016); 76 Fed. Reg. 81834-81836 (Dec. 29, 2011).

Objective indications of a chronic disability include both 'signs', in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from the VA's Schedule for Rating Disabilities for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  A disability referred to in this section shall be considered service-connected for the purposes of all laws in the United States.  38 C.F.R. § 3.317(a)(3-5).

Signs or symptoms which may be manifestations of an undiagnosed illness include, but are not limited to, fatigue, signs or symptoms involving the skin, headaches, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b).

In addition to certain chronic disabilities from undiagnosed illness, service connection may also be given for medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs and symptoms, as well as for any diagnosed illness that the VA Secretary determines by regulation warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i)(B).

Compensation shall not be paid under this section if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The term "Persian Gulf Veteran" means a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d).  The Veteran's DD Form 214, Certificate of Release or Discharge from Active Duty, confirms that she served in Southwest Asia from January 1991 to March 1991.  Therefore, the Veteran is a qualifying Persian Gulf Veteran.

I.  Fibromyalgia and IBS

The Veteran's service treatment records are negative for any complaints of or treatment for muscle pain or gastrointestinal symptoms.  A separation examination is not of record.

In October 2006, the Veteran underwent a VA general medical examination.  The Veteran reported that she experienced joint pains in her hips, knees, ankles, and toes, as well as left knee popping.  She stated that irritable bowel syndrome began in 2003, which was manifested by frequent bowel movements each day.  After performing a physical examination, the VA examiner diagnosed mild IBS.  An etiological opinion was not provided and the examiner did not provide a diagnosis pertaining to the Veteran's reported joint or muscle pain.  

An April 2006 psychological evaluation notes the Veteran's reports of great sleepiness and "a lot of fibromyalgia symptomatology . . . ."  The psychologist diagnosed fibromyalgia on Axis III.

VA treatment records from February 2006 through January 2016 reflect diagnoses of and treatment for fibromyalgia.  A December 2011 record notes that the Veteran was prescribed 600 milligrams (mg.) of Motrin, as this seemed to help her fibromyalgia.

Having carefully reviewed the record, the Board concludes that service connection for IBS and fibromyalgia is warranted.  As noted above, an October 2006 VA examiner diagnosed mild IBS.  IBS is considered a functional gastrointestinal disorder, subject to presumptive service connection.  Additionally, VA treatment records and a private psychological report reflect that the Veteran has maintained a diagnosis of fibromyalgia since 2006.  There is no evidence of record which controverts these findings.  Functional gastrointestinal disorders and fibromyalgia are medically unexplained chronic multisymptom illnesses pursuant to 38 C.F.R. § 3.317(a)(2)(i)(B).

In sum, the record supports a finding that the Veteran has IBS and fibromyalgia which manifested after her time in the Persian Gulf.  There is no evidence in the claims file suggesting that these disorders can be attributed to any known clinical diagnosis.  Accordingly, the service connection for IBS and fibromyalgia is warranted.

II.  Idiopathic Hypersomnolence

The Veteran's service treatment records are silent for any complaints of or treatment for idiopathic hypersomnolence or symptoms of snoring, daytime sleepiness, or insomnia.  A separation examination is not of record.  

Private treatment records reflect that the Veteran was first diagnosed with idiopathic hypersomnolence syndrome in January 1999.  At the time of her initial evaluation, she reported a history of loud snoring that began in 1993, following her discharge from active duty service.  Since then, she reported increasing daytime sleepiness and insomnia from 1996.  She underwent a nocturnal polysonogram in February 1999 which revealed an impression of idiopathic hypersomnia syndrome and periodic limb movements of sleep (PLMS).

A February 2004 private treatment record reflects an impression of excessive daytime sleepiness, possibly due to a) obstructive sleep apnea, b) upper airway resistance syndrome, c) periodic leg movements disorder, or d) idiopathic hypersomnia versus narcolepsy.

In May 2004, the Veteran underwent another sleep analysis.  The sleep analysis report reflects that the Veteran had known idiopathic hypersomnolence.  The study was performed to determine whether sleep disordered breathing and PLMS were present.  The impression was that there was no evidence of sleep disordered breathing or other nocturnal events.

A June 2004 VA treatment record notes the Veteran's report that she developed hypersomnia in service, which had increased since her return.

A July 2004 letter from the Veteran's private physician reflects that the Veteran was diagnosed with idiopathic hypersomnia in February 1999, and that the diagnosis was confirmed in June 2004.  The physician explained that idiopathic hypersomnia is a disorder of excessive sleepiness and that "[t]here is no known cause and the center feature of the disorder is excessive sleepiness even in the presence of adequate sleep."

Private medical treatment records and VA treatment records associated with the claims file describe continued complaints of and treatment for idiopathic hypersomnolence.

In October 2006, the Veteran underwent a VA general medical examination.  She reported the onset of idiopathic hypersomnolence in 1989 with initial diagnosis in 1999.  She noted symptoms including fatigue.  The VA examiner conducted a physical examination and diagnosed idiopathic hypersomnia syndrome.

The Veteran's post-service VA and private treatment records reflect that she was first diagnosed with idiopathic hypersomnolence in 1999, and has sought treatment for the disorder regularly since then.  Because the medical records reflect the Veteran has experienced idiopathic hypersomnolence for more than six months, her disorder is "chronic" under VA regulations.  38 C.F.R. §  3.317(a)(4).

Additionally, the Veteran's idiopathic hypersomnolence has not been attributed to any known clinical diagnosis by the medical evidence of record, and the medical evidence suggests the Veteran's chronic idiopathic hypersomnolence is medically unexplained.  The medical term "idiopathic" is defined as "of unknown cause or spontaneous origin," suggesting the Veteran's chronic disorder is of an unknown origin.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY page 912 (32nd ed. 2012).  Further, in July 2004 the Veteran's treating physician stated that there was "no known cause" for her idiopathic hypersomnolence.  Therefore, the medical evidence reflects the Veteran's chronic idiopathic hypersomnolence is medically unexplained.

As the Veteran's treating physicians have classified her symptoms as "idiopathic" suggesting that there is no conclusive etiology, and because the Veteran's treating physician has explicitly stated that there was "no known cause" for her idiopathic hypersomnolence, the Board finds that the evidence of record supports the conclusion that the Veteran's symptoms may be attributable to an undiagnosed Persian Gulf War illness.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Resolving all doubt in favor of the Veteran, the Board finds that service connection for idiopathic hypersomnolence is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  



ORDER

Entitlement to service connection for fibromyalgia is granted.

Entitlement to service connection for irritable bowel syndrome is granted.

Entitlement to service connection for idiopathic hypersomnolence is granted.


REMAND

After careful review of the Veteran's claims file, the Board concludes that the RO should obtain a VA opinion to determine whether the Veteran's hypothyroidism is etiologically related to her active duty service.  The Veteran's service treatment records reflect that she was evaluated to rule out hypothyroidism in November 1991 based upon symptoms of gaining weight too quickly.  Laboratory testing, conducted at that time, revealed a thyroid stimulating hormone level of 4.0.  The post-service medical evidence reflects diagnoses of and treatment for hypothyroidism, and the post-service medical evidence has suggested a relationship between the Veteran's complaints of fatigue with hypothyroidism.  

The Board acknowledges that the RO attempted to obtain a VA examination to assess the etiology of the Veteran's complaints of fatigue in April 2017, and that she failed to report for the examination.  However, the Board believes that a VA opinion should be obtained in this instance to determine whether the Veteran's diagnosed hypothyroidism is related to her in-service complaints.




Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA opinion to determine the etiology of the Veteran's hypothyroidism.  After a thorough review of the evidence in the claims file, to include the Veteran's service treatment records, the post-service treatment records, and the Veteran's lay statements of record, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hypothyroidism was incurred in or caused by the Veteran's active duty service.  The examiner must comment on the Veteran's service treatment records which show a diagnosis of rule out hypothyroidism and a TSH level of 4.0.  

The examiner should also provide an opinion as to whether it is at least as likely as not that the Veteran's symptoms of fatigue are due to a known clinical diagnosis or an unexplained chronic multisymptom illness.  If the examiner attributes the Veteran's fatigue to a known clinical diagnosis, the examiner must state whether it is at least as likely as not that any such diagnosis was incurred in or caused by the Veteran's active duty service.  

A complete rationale for all opinions must be provided.

2.  Thereafter, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue an additional Supplemental Statement of the Case, and provide the Veteran and her representative sufficient time in which to respond.  Then, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


